Exhibit 10.5

AMENDED AND RESTATED
PERNIX THERAPEUTICS HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT
COVER SHEET

Pernix Therapeutics Holdings, Inc., a Maryland corporation (the "Company"),
hereby grants restricted share units relating to shares of its common stock, par
value $0.01 per share (the "Common Stock"), to the Grantee named below (the
"RSU"). Additional terms and conditions of the grant are set forth on this Cover
Sheet and in the attached Restricted Share Unit Agreement (together, the
"Agreement"), in the Company's Amended and Restated 2015 Omnibus Incentive Plan
(as further amended from time to time, the "Plan") and in your Employment
Agreement with the Company, dated as of November 3, 2016 (the "Employment
Agreement").

 

Grantee Name: John A. Sedor

Grant Date: November 3, 2016

Number of Restricted Share Units: 131,100

Vesting Start Date: July 26, 2016

Vesting Schedule: One-third (1/3) of the RSUs shall vest on each of the first,
second and third anniversaries of the Vesting Start Date, subject to your
continued service with the Company on the applicable vesting date.

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which will be provided on request.
You agree that your Employment Agreement will control in the event any provision
of this Agreement should appear to be inconsistent with your Employment
Agreement. You further acknowledge that you have carefully reviewed the Plan,
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the Plan.

 

Grantee:

 /s/ John A. Sedor

 

Date:

 November 3, 2016

 

 

John A. Sedor

 

 

 

 

 

 

 

 

 

 

Company:

 /s/ Tasos Konidaris

 

Date:

 November 3, 2016

 

 

Tasos Konidaris

Director

 

 

 

 

 

Attachment

This is not a share certificate or a negotiable instrument

.



--------------------------------------------------------------------------------

AMENDED AND RESTATED
PERNIX THERAPEUTICS HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

Restricted Share Units

This Agreement evidences an award of RSUs in the number set forth on the Cover
Sheet of this Agreement and subject to the vesting and other terms and
conditions set forth in this Agreement and in the Plan.

Vesting

The RSUs will vest in accordance with the Vesting Schedule set forth on the
Cover Sheet, subject to your continued service through each vesting date. You
may not vest in more than the number of shares of Common Stock covered by your
RSUs, as set forth on the Cover Sheet of this Agreement.

Unless the termination of your service triggers accelerated vesting or other
treatment of your RSUs pursuant to the terms of this Agreement or your
Employment Agreement, you will immediately and automatically forfeit to the
Company all of your unvested RSUs in the event your service terminates for any
reason not addressed in this Agreement or your Employment Agreement.

 

Notwithstanding the Vesting Schedule set forth on the Cover Sheet, if your
service is terminated by the Company without Cause (other than as a result of
your death or Disability), on account of non-renewal of your Employment
Agreement by the Company or if you resign with Good Reason (as each such term is
defined below), your RSUs will become 100% vested upon such termination of
service. For all purposes of this Agreement, the terms "Cause", "Good Reason"
and "Disability" shall have the meanings set forth in your Employment Agreement.



Change of Control

In the event of a Change of Control, your RSUs will be treated in the manner so
provided in Section 10 of the Plan.

Leaves of Absence

For purposes of the RSUs, your service does not terminate when you go on a bona
fide employee leave of absence that the Company approves in writing if the terms
of the leave provided for continued service crediting or when continued service
crediting is required by applicable law or contract. Your service terminates in
any event when the approved leave ends unless you immediately return to active
employment. The Company, in its sole discretion, determines which leave counts
for this purpose and when your service terminates for all purposes under the
Plan.

Dividend Equivalents

Should any dividend be declared and paid with respect to the shares of Common
Stock during the period between the Grant Date and the date on which the RSUs
are delivered as shares of Common Stock, the Company shall credit to a dividend
equivalent bookkeeping account the value of such

 

--------------------------------------------------------------------------------



 

dividends that would have been paid if the outstanding RSUs at the time of the
declaration of the dividend were outstanding shares of Common Stock. At the same
time that the corresponding RSUs are converted to shares of Common Stock and
delivered to you, the Company shall pay to you a lump sum cash payment equal to
the value of the dividends credited to the dividend equivalent bookkeeping
account that correspond to such RSUs that have become vested; provided, however,
that any dividend equivalents that were credited to your dividend equivalent
bookkeeping account that are attributable to RSUs that have been forfeited shall
be forfeited and not be payable to you. No interest shall accrue on any dividend
equivalents credited to your dividend equivalent bookkeeping account.

Evidence of Issuance

The issuance of shares of Common Stock with respect to the RSUs will be
evidenced in such a manner as the Company, in its discretion, deems appropriate,
including, without limitation, book-entry, registration, or issuance of one or
more share certificates.

Delivery

Delivery of the shares of Common Stock represented by your vested RSUs shall be
made within thirty (30) days after your RSUs vest.

Withholding

You agree as a condition to this Agreement that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
the RSUs or the issuance of shares of Common Stock with respect to the RSUs. If
the Company determines that any tax or withholding payment is required relating
to the RSUs or the issuance of shares of Common Stock with respect to the RSUs
under applicable laws, the Company will have the right to require such payments
from you, or withhold such amounts from other payments due to you from the
Company or any affiliate. You may elect to satisfy this withholding obligation,
in whole or in part, by delivering currently owned shares of Common Stock or
having the Company withhold shares of Common Stock, in each case having a value
equal to the minimum statutory amount required to be withheld under federal,
state and local law. The value of the shares of Common Stock to be delivered or
withheld shall be based on the Market Price of the Common Stock on the date that
the amount of tax to be withheld shall be determined ("Tax Date"), and such
shares may not be subject to any repurchase, forfeiture, unfulfilled vesting, or
other similar requirements. Any such election must be made prior to the Tax
Date. If you are not subject to Section 16 of the 1934 Act, the Committee may
disapprove of any such election, may suspend or terminate the right to make such
elections, or may provide that the right to make such elections shall not apply
to the RSUs.

Transferability

 

The RSUs may not be sold, pledged, hypothecated, assigned, margined or otherwise
transferred or encumbered by you in any manner except: (a) by will; (b) by the
laws of descent and distribution; or (c) pursuant to a domestic relations order,
as defined in the Code.

Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the RSUs, or levy of attachment or similar process upon the RSUs not
specifically permitted herein, shall be null and void and without effect.

 

--------------------------------------------------------------------------------



Retention Rights

This Agreement and the RSUs evidenced by this Agreement do not give you the
right to be retained by the Company or any affiliate in any capacity. Unless
otherwise specified in any employment or other written agreement between you and
the Company or any affiliate, including your Employment Agreement, the Company
and any affiliate reserve the right to terminate your service at any time and
for any reason.

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Common Stock have been issued and either a certificate
evidencing the shares of Common Stock has been issued or an appropriate entry
has been made on the Company's books. No adjustments are made for dividends,
distributions, or other rights if the applicable record date occurs before your
certificate is issued or the appropriate book entry is made, except as described
in the Plan.

The RSUs will be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event that the Company is subject to such
corporate activity.

Applicable Law

The validity and construction of this Agreement will be governed by, and
construed and interpreted in accordance with, the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.

The Plan

The text of the Plan is incorporated into this Agreement.

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan, unless otherwise referenced as being
defined in the Employment Agreement

.



This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs. Any prior agreements, commitments, or
negotiations concerning the RSUs are superseded; except that the Employment
Agreement and any other written confidentiality, non-competition,
non-solicitation, and/or severance agreement, or any other written agreement
between you and the Company or any affiliate, as applicable, will supersede this
Agreement with respect to its subject matter.

Data Privacy

To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in this Agreement and
any changes to such information, other appropriate personal and financial data
about you, including your contact information, payroll information and any other
information that the Company deems appropriate to facilitate the administration
of the Plan.

 

--------------------------------------------------------------------------------



 

By accepting the RSUs, you give explicit consent to the Company to process any
such personal data.

Code Section 409A

The grant of your RSUs under this Agreement is intended to comply with Section
409A of the Code ("Section 409A") to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Section 409A. Notwithstanding anything
to the contrary in this Agreement, the Company is not making any representation
hereunder as to the particular tax treatment of the RSUs.

To the extent that the RSUs constitute "deferred compensation" under Section
409A, a termination of service occurs only upon an event that would be a
"separation from service" within the meaning of Section 409A. If, at the time of
your separation from service, (i) you are a "specified employee" within the
meaning of Section 409A, and (ii) the Company makes a good faith determination
that an amount payable on account of your separation from service constitutes
deferred compensation (within the meaning of Section 409A), the payment of which
is required to be delayed pursuant to the six (6)-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A (the "Delay
Period"), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after the Delay Period (or upon your death, if earlier), without interest. Each
installment of RSUs that vest under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

Disclaimer of Rights

The grant of RSUs under this Agreement will in no way be interpreted to require
the Company to transfer any amounts to a third-party trustee or otherwise hold
any amounts in trust or escrow for payment to you. You will have no rights under
this Agreement or the Plan other than those of a general unsecured creditor of
the Company. RSUs represent unfunded and unsecured obligations of the Company,
subject to the terms and conditions of the Plan and this Agreement.

Notice Delivery

By accepting the RSUs, you agree that notices may be given to you in writing
either at your home or mailing address as shown in the records of the Company or
any affiliate or by electronic transmission (including e-mail or reference to a
website or other URL) sent to you through the normal process employed by the
Company or any affiliate, as applicable, for communicating electronically with
its employees.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

 

--------------------------------------------------------------------------------

 